PER CURIAM.
In the equity suit pending in the Circuit Court entitled E. Van Winkle Gib & Machine Co. v. J. W. Taylor and TishT omingo Savings Institution, wherein the court took possession of large blocks of property and appointed a receiver, the Swift Fertilizer Company and other creditors intervened, asserting a prior lien on proceeds arising from the sale of certain property in the hands of the receiver. This petition of intervention was referred to a master, who reported adversely thereto. Petitioners then filed exceptions, and they were overruled and the master’s report was confirmed.
From this decree the Swift Fertilizer Company and others sued out this writ of error, assigning errors as follows: (1) Said master’s report and the said decree of the court erred in its conclusion as to the facts and the law touching the rights of the petitioners. (2) The special master’s report and the decree of the court erred in its finding of the facts as disclosed in the record, and the law covering the same, in finding and reporting against the allowance and payment of the petitioner’s claim. ,
A writ of error is not the appropriate mode of bringing up for review a decree in chancery. McCollum v. Eager, 2 How. 61, 11 L. Ed, 179; Murdock v. City of Memphis, 20 Wall. 590, 621, 22 L. Ed. 429; Hayes v. Fischer, 102 U. S. 121, 26 L. Ed. 95.
The writ of error is dismissed, with costs.